PIVARNIK, Justice.
Appellant Catt was convicted of theft, and sentenced to a term of one to five years imprisonment from the Cass Circuit Court commencing on July 2, 1974. On September 22, 1975, he was paroled from the Indiana Reformatory from this sentence. Appellant was subsequently arrested for a second offense, second-degree burglary, on December 31,1975 in Cass County. Following a conviction for this new offense, appellant was sentenced to two to five years imprisonment and returned to the Reformatory on June 4, 1976. On August 20, 1976, following a hearing, the Parole Board revoked appellant’s parole for the crime of theft, and decided to hold his second sentence in abeyance for a minimum of one year. Appellant then challenged the action of the Parole Board by filing an application for a writ of habeas corpus in the Madison Circuit Court. This writ was denied on April 18, 1977, and the present appeal follows.
The present appeal presents identical questions of law and fact to those recently decided by this court in Hawkins v. Jenkins, (1978) Ind., 374 N.E.2d 496. Appellant Catt contends that Ind. Code § 11-1 — 1-11 (Burns 1973), unconstitutionally vests legislative and judicial authority to the Parole Board, which claim we rejected in Hawkins. Catt’s other contention is that he was denied due process of law in his parole revocation and abeyance hearing. The record demonstrates that Catt was afforded the *1035identical procedures afforded appellant Hawkins, which we held to be constitutionally adequate. There is thus no merit in the present appeal.
The judgment of the trial court is affirmed.
All Justices concur.